DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17, from the context of the claim it is unclear what the intended meaning of “the DIMM memory space is at least an accumulation of the respective remote memory spaces.” As it is unclear how “accumulation” is being used.  Claim 18 further compounds the issue of the interpretation.  The Examiner recommends either further defining accumulation and/or further defining the “DIMM memory space” and “remote memory space” such that this ambiguity is alleviated.  For the purpose of examination, the examiner will construe this to mean that the memory space of the entire DIMM system is the DIMM memory space, and that “remote memory spaces” are merely defined as those memory spaces further away from the computer device than the first/base DIMM device.
Claims 19-20 inherit this deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Iyer et al. (US 2018/0081554 A1).
Regarding Claim 1, Iyer teaches:	
 An extensible memory subsystem, comprising: a dual in-line memory module (DIMM), comprising: 	
a dynamic random-access memory (DRAM) having a basic memory space;  a DIMM memory controller coupled to the DRAM; a memory interface configured to couple the DIMM to a DIMM connector of a computing device; - [Iyer Fig. 2, 5, 6, [0072]-[0075], and [0102]-[0104] demonstrates a DIMM modules including a plurality of DRAM chips, a memory controller, and memory interface for connecting to the computing device.]
and a first extension interface configured to couple the DIMM to a first remote memory module having a first remote memory space, […] and a first remote memory module coupled to the DIMM via the first extension interface of the DIMM. - [Iyer Fig. 5, 6, [0088]-[0089], [0092], and [0102]-[0103] demonstrates that the DIMM modules may be in a horizontally stacked configuration that includes upper and lower connectors, wherein the lower connector 
 wherein the DIMM memory controller is configured to map a DIMM memory space comprising the basic memory space of the DRAM and the first remote memory space of the first remote memory module, the DIMM memory space accessible by the computing device upon the DIMM being coupled to the computing device via the memory interface; 	 - [Iyer Fig. 13, [0172], and [0193] demonstrates that the address space of the DIMM and the remote memory may be mapped and accessible by the computing device.  Where [0062], teaches that the adapter control logic and functionality may be integrated into one of the memory modules (i.e. part of the memory controller). see also Fig. 13, [0073], [0193]-[0194], and [0199]-[0207].]
		
Regarding Claim 2, Iyer teaches:	
The extensible memory subsystem of claim 1, wherein the DIMM memory controller is further configured to map a first address to a second address, the first address defined with respect to the DIMM memory space, the second address defined with respect to the first remote memory space.	 - [Iyer Fig. 13, [0172], [0193], and [0206] where a first address range is defined for the first memory module (DIMM memory space) and the second address range is defined with respect to the second memory module (first remote memory space).]
	
Regarding Claim 3, Iyer teaches:	
 The extensible memory subsystem of claim 1, wherein the first remote memory module further comprises a first remote memory controller configured to define a first remote memory space, the first remote memory controller further configured to map a second address to a third address, the second address determined with respect to the first remote memory space, the second address converted from the first address by the DIMM memory controller. - [Iyer Fig. 13, [0062], [0073], [0172], [0193]-[0194] and [0199]-[0207] as above, where the second module is mapped to the second address range and comprises a local address space for the device and address translation is used on the received address to determine the appropriate local address of the destination. Fig. 5-8 demonstrates a plurality of instances of adapter control logic which is utilized for address translation and managing communication between modules (i.e. the second memory module's controller may perform mapping functions for that module).]
	
Regarding Claim 4, Iyer teaches:	
The extensible memory subsystem of claim 3, wherein the DIMM memory controller is configured to provide a memory map, the memory map aggregating the first remote memory space with the basic memory space. - [Iyer [0166], [0172], and [0194] demonstrates that mapping tables are utilized for address translation and that addresses are converted to the local address of the destination memory. Where the translation tables are storable in the memory of the control unit (which may be integrated into the DIMM module).]
	
Regarding Claim 5, Iyer teaches:	
 The extensible memory subsystem of claim 1, further comprising: a second remote memory module defining a second remote memory space, the second remote memory module coupled to the first remote memory module via a second extension interface, wherein the first remote memory module further comprises a first remote memory controller configured to map a second address to a third address, the third address defined with respect to the second remote memory space, the second address determined with respect to the first remote memory space of the first remote memory module, the second address converted from the first address by the DIMM memory controller.	 - [Iyer Fig.13, [0062], [0073], [0172], [0193]-[0194] and [0199]-[0207] as above, Fig. 13 demonstrates the scenario for 2 devices, however, as expanded for a larger stack of devices such as those shown in Fig. 5, 8, etc. additional address ranges correspond to additional memory units.  Thus, for the second remote device in the stack it corresponds to a third address range (second remote memory space) and is determined with respect to the first and second address ranges corresponding to the based device and first remote device.]
	
Regarding Claim 6, Iyer teaches:	
The extensible memory subsystem of claim 5, wherein the first remote memory controller is configured to provide a memory map, the memory map aggregating the second remote memory space with the first remote memory space.	 - [Iyer [0166], [0172], and [0194] demonstrates that mapping tables are utilized for address translation and that addresses are converted to the local address of the destination memory. Where the translation tables are storable in the memory of the control unit (which may be integrated into the DIMM module).]
	
Regarding Claim 7, Iyer teaches:	
 A memory module comprising: 	
a dynamic random-access memory (DRAM) having a DRAM memory space; a non-volatile memory (NVM) having an NVM memory space; and a memory controller - [Iyer Fig. 2, 5, 6, [0072]-[0075], and [0102]-[0104] demonstrates a DIMM modules including a plurality of memory chips, a memory controller, and memory interface for connecting to the computing device. Fig. 1,10, [0049]-[0051] and [0143]-[0144] further demonstrate that the memory 
 configured to map a first memory space, the first memory space comprising the DRAM memory space and the NVM memory space,  wherein the memory controller is further configured to determine a first address with respect to the first memory space. - [Iyer Fig. 13, [0172], and [0193] demonstrates that the address space of the DIMM and the remote memory may be mapped and accessible by the computing device, where each module may be mapped to a given address range.  Iyer [0062] teaches that the adapter control logic and functionality may be integrated into one of the memory modules (i.e. part of the memory controller). see also Fig. 13, [0073], [0193]-[0194], and [0199]-[0207].]
	
Regarding Claim 8, Iyer teaches:	
The memory module of claim 7, further comprising a first interface configured to couple the memory module to a dual in-line memory module (DIMM) interface of a computing device.	 - [Iyer Fig. 5, 6, [0088]-[0089], [0092], and [0102]-[0103] as applied to claim 1 above, where the interface socket type is a DIMM configuration.]
	
	
Regarding Claim 9, Iyer teaches:	
The memory module of claim 8, further comprising a second interface configured to couple the memory module to a second memory module, - [Iyer Fig. 5, 6, [0088]-[0089], [0092], and [0102]-[0103] demonstrates that the DIMM modules may be in a horizontally stacked configuration that includes upper and lower connectors, wherein the lower connector for the 
 the second memory module comprising a second memory space. - [Iyer Fig. 13, [0062], [0073], [0172], [0193]-[0194] and [0199]-[0207] as above, where the second module is mapped to the second address range and comprises a local memory space for the device.]
	
Regarding Claim 10, Iyer teaches:	
 The memory module of claim 9, wherein the memory controller is further configured to map an aggregated first memory space, the aggregated first memory space comprising the first memory space and the second memory space.	 - [Iyer Fig. 13, [0062], [0073], [0172], [0193]-[0194] and [0199]-[0207] as above, the first and second address ranges (combined) are the aggregated memory space.]
	
Regarding Claim 11, Iyer teaches:	
 The memory module of claim 10, further comprising an address conversion table storable in the DRAM, the address conversion table configured to map an address between the aggregated first memory space and the second memory space.	 - [Iyer [0166], [0172], and [0194] demonstrates that mapping tables are utilized for address translation and that addresses are converted to the local address of the destination memory. Where the translation tables are storable in the memory of the control unit (which may be integrated into the DIMM module).]
	
Regarding Claim 12, Iyer teaches:	
The memory module of claim 10, wherein the memory controller is further configured to map an address between the aggregated first memory space and one of the first memory space and the second memory space.	 - [Iyer Fig. 13, [0062], [0073], [0172], [0193]-[0194] and [0199]-[0207] as above.]
	
Regarding Claim 13, Iyer teaches:	
 The memory module of claim 12, wherein the second memory space comprises a memory space of a DRAM device. - [Iyer Fig. 5, [0098]-[0099] and [0105]-[0106] where each memory module may be any of a variety of memory technologies, including DRAM.]
	
Regarding Claim 14, Iyer teaches:	
The memory module of claim 12, wherein the second memory space comprises a storage space of a solid-state storage device. - [Iyer Fig. 5, [0098]-[0099] and [0105]-[0106] where each memory module may be any of a variety of memory technologies, including Flash memory (i.e. an SSD).]
	
Regarding Claim 17, Iyer teaches:	
 A memory subsystem of a computing device, the memory subsystem comprising: 	
a dual inline memory module (DIMM) including: a memory interface configured to couple with a system memory controller of the computer device; a DIMM memory controller configured to map a DIMM memory space accessible by the system memory controller through the memory interface;  - [Iyer Fig. 2, 5, 6, [0072]-[0075], and [0102]-[0104] demonstrates a DIMM modules including a plurality of DRAM chips, a memory controller, and memory interface for connecting to the computing device. Iyer Fig. 13, [0172], and [0193] demonstrates that the address space of the DIMM and the remote memory may be mapped and accessible by the computing device, where each module may be mapped to a given address range.  Iyer [0062] teaches that the 
and a cascade of remote memory modules, each remote memory module providing a respective remote memory space, wherein the cascade of remote memory modules is coupled to the DIMM such that the DIMM memory space is at least an accumulation of the respective remote memory spaces. - [Iyer Fig.5-8, [0088]-[0089], [0092], and [0102]-[0103] demonstrates that the DIMM modules may be in a horizontally stacked in a cascade configuration, where Fig.13, [0062], [0073],  [0172], [0193]-[0194] and [0199]-[0207] demonstrate that each remote devices has a local address and corresponds to a given address range.]
	
Regarding Claim 18, Iyer teaches:	
 The memory subsystem of claim 17, wherein the accumulation of remote memory spaces is accumulated in a downstream direction such that the remote memory space increases with increasing proximity to the DIMM. - [Iyer Fig. 5-8 and corresponding paragraphs as above, where, when viewed from the first DIMM connected to the computer device all other memory devices are further away (thus the remote memory space is larger).  See also the examiner's interpretation for these limitations detailed in the indefiniteness rejection above.] 
	
Regarding Claim 19, Iyer teaches:	
The memory subsystem of claim 17, wherein the DIMM memory controller is further configured to map a first address to a second address, the first address defined with respect to the DIMM memory space, the second address defined with respect to a first remote memory space.	 - [Iyer Fig.13, [0062], [0073],  [0172], [0193]-[0194] and [0199]-[0207] as above, Fig. 13 demonstrates the scenario for 2 devices, however, as expanded for a larger stack of devices 
	
Regarding Claim 20, Iyer teaches:	
 The memory subsystem of claim 17, wherein a remote memory module of the cascade of remote memory modules further comprises a first remote memory controller configured to define a first remote memory space, the first remote memory controller further configured to map a second address to a third address, the second address determined with respect to the first remote memory space, the second address converted from the first address by the DIMM memory controller. - [Iyer Fig.13, [0062], [0073],  [0172], [0193]-[0194] and [0199]-[0207] as above, Fig. 13 demonstrates the scenario for 2 devices, however, as expanded for a larger stack of devices such as those shown in Fig. 5, 8, etc. additional address ranges correspond to additional memory units.  Thus, for the second remote device in the stack it corresponds to a third address range (second remote memory space) and is determined with respect to the first and second address ranges corresponding to the based device and first remote device.]


Allowable Subject Matter
Claims 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The teachings of Iyer and other identified references with the DIMM formfactor that teach the limitations of antecedent claim 12 are not compatible with the expansion interface being expressed as a network or HDD interface.  

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to form PTO-892 (Notice of References Cited) for a list of relevant prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138